t c summary opinion united_states tax_court milton h thomas ii and priscilla snelling thomas petitioners v commissioner of internal revenue respondent docket no 21655-17s filed date milton h thomas ii and priscilla snelling thomas pro sese christopher d bradley for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions the sole issue for decision is whether petitioners are entitled to the american opportunity_credit related to their daughter et background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioners resided in georgia when the petition was timely filed petitioners have two daughters et and emt who were each enrolled in postsecondary education during taxable_year petitioners’ older daughter 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar 2respondent concedes that for the taxable_year petitioners are entitled to deduct dollar_figure in education expenses and that they are entitled to the american opportunity_credit for their younger daughter emt 3we refer to petitioners’ children by their initials et was enrolled at columbus state university in columbus georgia from fall through fall during that time et completed nine scholastic semesters plus summer school for a total of 4½ years of postsecondary education she graduated with her bachelor’s degree in date petitioners’ daughter emt began her first year of postsecondary study in fall petitioners timely filed their form_1040 u s individual_income_tax_return on the form_8863 education credits american opportunity and lifetime learning credits petitioners claimed the nonrefundable education credit of dollar_figure and the refundable american opportunity_credit of dollar_figure the claimed education credits relate to education expenses for et and emt petitioners had previously claimed the american opportunity_credit on their form sec_1040 for tax_year sec_2011 sec_2012 sec_2013 and sec_2014 they claimed the credit for tax_year in relation to both petitioner wife dr priscilla snelling thomas and et for tax_year sec_2012 through they claimed the credit solely in relation to et in total petitioners claimed the american opportunity_credit in relation to et’s postsecondary education for five taxable years through respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax the deficiency resulted from respondent’s disallowance of petitioners’ claimed education credit and american opportunity_credit based upon the determination that petitioners had failed to supply supporting information for the credits respondent now concedes that petitioners have substantiated dollar_figure in education expenses for taxable_year as well as their entitlement to the american opportunity_credit for emt the issue is whether they are entitled to any greater amount of american opportunity_credit for et i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 like deductions tax_credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed see rule a 308_us_488 292_us_435 taxpayers must also maintain adequate_records to substantiate the amounts of any credits see sec_6001 sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii education credits the code allows for a variety of education credits including the american opportunity_credit a modified version of the hope scholarship credit that was in effect for tax_year see sec_25a the american opportunity_credit provides for a credit against tax equal to of qualified_tuition_and_related_expenses paid_by a taxpayer during the taxable_year up to dollar_figure plu sec_25 of such expenses paid that exceed dollar_figure but do not exceed dollar_figure allowing for a maximum credit of dollar_figure sec_25a up to of the credit may be refundable sec_25a the credit is allowed for the first four years of postsecondary education for qualified tuition and expenses including required course materials sec_25a and the credit is allowed only for four taxable years with respect to any eligible_student sec_25a to be eligible for the credit a student must be enrolled in at least one academic period and must sec_25a modifies sec_25a to read credit allowed only for taxable years --an election to have this section apply with respect to any eligible_student for purposes of the hope scholarship credit under subsection a may not be made for any taxable_year if such an election by the taxpayer or any other individual is in effect with respect to such student for any prior taxable years be taking at least one-half of a normal full-time workload for a student in that course of study sec_25a b the record shows that by petitioners had claimed and received the american opportunity_credit for four taxable years through in relation to et’s postsecondary education thus they are not eligible for the credit for et for taxable_year see sec_25a on the basis of the record we conclude that petitioners are not entitled to the american opportunity_credit in relation to et’s postsecondary education for tax_year we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
